 Case 6:19-cv-00115-JDK Document 15 Filed 07/09/19 Page 1 of 1 PageID #: 49




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

JOHN DAVID HAY,                                  §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §          Case No. 6:19-CV-115-JDK
                                                 §
COLBY CHACE PATE and RANDALL                     §
NOE HYUNDAI, L.P.,                               §
                                                 §
        Defendants.                              §

                                      FINAL JUDGMENT

       The Court having considered the case and rendered its decision by ordered issued on the

same date, it is hereby:

       ORDERED that the above-entitled and numbered cause of action is DISMISSED

WITHOUT PREJUDICE to the parties’ right to proceed in arbitration. The Clerk is directed to

CLOSE the above-captioned case. 1

        So ORDERED and SIGNED this 9th            day of July, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




1
  Because the dismissal is considered a final decision under the Federal Arbitration Act, a final
judgment is proper. See Am. Heritage Life Ins. Co. v. Orr, 294 F.3d 702, 707 (5th Cir. 2002)
(“In Green Tree, the Supreme Court held that an order dismissing an action is a ‘final decision’
within the traditional understanding of the term, even when the dismissal is in favor of arbitration
and the parties could later return to court to enter judgment on an arbitration award.”) (quoting
Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 85–88 (2000)).
